 Case 1:19-cv-00458-RJJ-RSK ECF No. 12 filed 07/02/19 PageID.231 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


BRETT AND PAULA LEMMEN
FAMILY TRUST, by Brett Lemmen,
Trustee,

               Plaintiffs,
                                                              File No: 1:19-CV-458
v.
                                                              HON. ROBERT J. JONKER
THE TRAVELERS INSURANCE
COMPANY, INC., et al.

               Defendants.
                                       /


              ORDER SETTING DEADLINE FOR CLOSING DOCUMENTS
        The Court was advised by the filing of a Joint Notice of Settlement that the parties have

reached a settlement.

        Accordingly, closing documents shall be filed no later than August 2, 2019. If the closing

documents are not presented by that date, and if the parties are unable to show good cause for the

delay and for retaining this case on the Court’s docket, this case will be dismissed without prejudice

and without costs.

        The Rule 16 Scheduling Conference set for August 9, 2019, is adjourned.




Date:    July 2, 2019                          /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
